Citation Nr: 0614482	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  06-11 836	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 3, 1972 Board decision denying service connection for 
pes planus.

2.  Whether there was clear and unmistakable error (CUE) in a 
March 3, 1972 Board decision denying service connection for a 
back disorder.

[Additional issues are the subject of a separate Board of 
Veterans' Appeals (Board) Decision issued simultaneously 
under Docket Number 97-27 819.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
August 1954 to August 1958.  This decision is in response to 
a January 2006 Motion for Revision of a Decision on the 
Grounds of Clear and Unmistakable Error (CUE), in which the 
veteran's representative requested that the Board revise its 
decision (which denied service connection for pes planus and 
a back disorder) dated March 3, 1972 on the basis of CUE as 
provided by 38 U.S.C.A. § 7111.  The veteran has made 
numerous assertions regarding CUE in a December 2005 
statement.  To the extent these assertions pertain to a Board 
decision, they are addressed below.  

The veteran had also claimed that a June 23, 1971 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) was clearly and unmistakably erroneous in denying 
service connection for pes planus and a back disorder.  That 
claim (addressed in a separate Board decision) lacks legal 
merit under the law, since the RO decision was subsumed by 
the March 3, 1972 Board decision discussed herein.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1100, 20.1104 (2005).

As noted above the veteran has additional matters before the 
Board on appeal from a number of RO rating decisions.  Those 
issues are the subject of a separate Board decision.  The 
extent to which the decision below has a direct impact on the 
veteran's appeal for an initial compensable rating for his 
degenerative disc disease of the spine (granted by RO 
decision in June 1997) is also addressed in the separate 
Board decision.  


FINDINGS OF FACT

1.  In July 1959, the RO denied service connection for pes 
planus and granted service connection for hammertoes on the 
left foot and for the residuals of plantar warts.  The 
veteran was notified and did not appeal.

2.  On July 6, 1970, the RO received the veteran's claim for 
entitlement to service connection for a back disorder claimed 
as secondary to his service-connected foot disorders.  

3.  In June 1971, the RO denied service connection for pes 
planus and for a back disorder.  The veteran appealed.

4.  In a decision entered on March 3, 1972, the Board denied 
entitlement to service connection for pes planus, essentially 
reaffirming the 1959 RO denial on the basis that pes planus 
was not found until after service and had not been medically 
related to service.  

5.  The correct facts regarding pes planus, as they were 
known at the time, were before the Board and the statutory 
and regulatory provisions extent at that time were correctly 
applied with regard to the veteran's claim involving that 
condition.

6.  There was a tenable basis for the Board's decision in 
March 1972, denying entitlement to service connection for pes 
planus, and that decision does not contain an error which, 
had it not been made, would have manifestly changed the 
outcome of the claim.

7.  In a decision entered on March 3, 1972, the Board denied 
entitlement to service connection for a back disorder, 
finding that this disorder was not etiologically related to 
his service-connected foot disabilities.

8.  The evidence before the Board on March 3, 1972, included 
the report of a January 1971 VA examination which listed 
diagnoses of pes planus, hammertoes, plantar callosities, 
lumbar scoliosis, and lumbosacral strain, and included a 
medical opinion indicating that the veteran's "foot 
condition" was an etiological factor in his present back 
complaints; it did not include evidence showing any other 
etiology for the back complaints.   

9.  The March 3, 1972, Board decision failed to consider the 
evidence favorable to the veteran's claim for service 
connection for a back disorder, and, had this error not been 
made, it would have manifestly changed the outcome of the 
claim.   


CONCLUSIONS OF LAW

1.  The Board did not commit CUE in its March 3, 1972 
decision denying entitlement to service connection for pes 
planus.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1401, 20.1403, 20.1404, 20.1406 (2005). 

2.  The March 3, 1972, Board decision denying service 
connection for a back disorder was based on clear and 
unmistakable error, and service connection for a back 
disorder as secondary to the veteran's service-connected foot 
disorders is granted from the date of receipt of his claim, 
July 6, 1970.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1401, 20.1403, 20.1404, 20.1406 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran has not been provided a notice letter with 
regard to this issue, the United States Court of Appeals for 
Veterans Claims (Court) has directed that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to claims of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE 
claims are based on the evidence of record and law in effect 
at the time of the challenged VA decision, and the notice and 
duty to assist provisions of the VCAA do not apply to such 
claims.  Id.  

In the January 2006 Motion for Revision of the Board's March 
3, 1972 decision, the veteran's representative asserted that 
the Board erred in failing to properly apply the laws and 
regulations governing the presumption of soundness and/or 
aggravation.  He also asserted generally that the Board did 
not properly consider 38 C.F.R. § 3.303(d), which allows for 
service connection to be granted for disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  The Board notes that in an earlier 
argument dated December 2005, the veteran asserted error in 
VA's failure to address the January 1971 VA examiner's 
opinion that the veteran's back disorder was linked to his 
service-connected foot problems.  In this correspondence, he 
also claimed that a statement in a December 1970 deferred 
rating decision (stating that service connection for pes 
planus was in order if present at this time) coupled with the 
finding of pes planus on examination in January 1971 should 
have warranted a grant of service connection, the failure of 
which was CUE.    

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  

The facts at the time of the March 1972 Board decision were 
relatively simple.
The veteran's service medical records documented treatment 
and surgery to address problems with hammertoes and plantar 
warts.  (Service connection was granted for both conditions 
in July 1959.)  Service medical records contained no 
complaints or findings indicative of a back disorder and no 
mention of pes planus.  On the August 1958 examination prior 
to separation, the veteran's feet, lower extremities and 
spine were each evaluated as normal.  Pertinent notes 
identified complaints of leg cramps at night.  A statement 
from a private hospital noted that the veteran was treated 
for an inflamed toe in 1958.  Subsequent to service, marked 
pes planus was diagnosed on examination in June 1959.  
Statements from the veteran's wife and mother noted that the 
veteran had foot problems and foot surgery during service.  
Private medical records showed treatment beginning in 1962 
for foot problems including flattened arches, and treatment 
beginning in 1970 for back problems.  Pes planus was 
documented on VA examinations in June and September 1970.  In 
a statement received at VA on July 6, 1970, the veteran 
asserted that his back problems were the result of his 
service-connected foot problems.  On VA examination in 
September 1970, the examiner noted little if any motion of 
the lumbar spine and sharp muscle spasm.  On VA examination 
in January 1971 the examiner found slight scoliosis and 
localized lordosis extending from the 9th dorsal to the 1st 
lumbar vertebra.  He specifically indicated that there was no 
tenderness in that area.  The examiner did find tenderness 
and complaints of pain in the lumbosacral area and 
restriction of forward bending, rotation and lateral bending.  
The diagnoses included pes planus, hammertoes, plantar 
callosities, lumbar scoliosis, and lumbosacral strain.  The 
VA examiner provided a medical opinion indicating that the 
veteran's "foot condition" was an "etiological factor in 
his present back complaints".  There was no evidence of 
record at that time identifying other etiologies for the 
veteran's back problems.  The record at the time of the March 
1972 decision contained no medical evidence indicating that 
the pes planus had its inception during service or was 
otherwise related thereto.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38  
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any  
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

It is noteworthy that § 20.1404(b) was amended effective July 
10, 2001.  See 66 Fed. Reg. 35902-35903; see also Disabled 
American Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000) (upholding all of the Board's rules of practice 
involving CUE claims, except the last sentence of Rule 
1404(b) that had stated "[m]otions which fail to comply with 
the requirements set forth in this paragraph shall be  
denied").

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that CUE 
is a very specific and rare kind of 'error.'"  Fugo v. Brown,  
6 Vet. App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Either the correct facts, as they were  
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to 
clear and unmistakable error claims.  38 C.F.R. § 20.1411(a).

The law and regulations generally pertaining to entitlement 
to service connection have remained unchanged since the 1972 
Board decision challenged in the veteran's motion.  In 
general, the evidence must establish that a particular injury 
or disease resulting in disability was either incurred in the 
line of duty in the active military service (or, if pre-
existing such service, was aggravated during service) or was 
the result of a service-connected disability.  See 38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.



I.	CUE in the March 3, 1972 Board Decision Denying 
Service Connection for Pes Planus 

As a threshold matter, the Board finds that many of the 
arguments advanced by the veteran with regard to the pes 
planus decision appear to be vague and general.  Only when 
read most favorably can they be said to assert CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b); see also 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  
Affording the veteran such a favorable reading, the Board 
will proceed to consider the merits of the moving party's 
claims.

Initially, the Board notes that the assertions of the 
veteran's representative regarding error in application of 
the laws and regulations governing the presumption of 
soundness and/or aggravation appear to be misplaced.  The 
March 1972 Board decision has nothing to do with these 
provisions.  Pes planus was not noted prior to service or 
during service, but rather, it was first diagnosed after 
separation in June 1959.  In March 1972, the Board did not 
find that the presumption of soundness at entrance was 
rebutted and the Board did not find that the veteran had 
preservice pes planus that could possibly be aggravated by 
service.  Consequently these assertions of CUE have no merit.  

The second contention regarding CUE in the pes planus denial 
is that the Board failed in 1972 to properly consider 
38 C.F.R. § 3.303(d), which allows for service connection to 
be granted for disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service (emphasis added).  In this regard, the Board notes 
that the evidence of record in 1972 contains no medical 
evidence even hinting (much less establishing) that pes 
planus was incurred prior to its diagnosis in June 1959.  
With no evidence establishing pes planus was incurred in 
service, the contention involving 38 C.F.R. § 3.303(d) is not 
borne out by the evidence of record in 1972.

The remaining contention regarding CUE in the pes planus 
denial is that the statement in the December 1970 RO deferred 
rating decision coupled with the January 1971 VA examination 
finding of pes planus should have warranted a grant of 
service connection.  Under 38 C.F.R. § 20.1403(d)(3), an 
argument that the Board should have weighed or evaluated the 
evidence differently cannot form the basis for a finding of 
CUE.  Here, there was no evidence of record showing pes 
planus prior to June 1959, and it is far from an 
"undebatable" fact that pes planus was shown to have been 
incurred in, or otherwise related to, the veteran's period of 
service.  In essence, the moving party's assertion merely 
reiterates the issue considered in the March 1972 decision.  
His contentions, in essence, amount to a disagreement with 
the outcome of the decision, i.e., he alleges that the Board 
should have weighed or evaluated the evidence differently.  
Such matters cannot form the basis for a finding of CUE.  38 
C.F.R. § 20.1403(d)(3).

In short, there is no indication that the correct facts with 
regard to pes planus, as they were known at the time, were 
not before the Board, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  As 
such, the Board's March 3, 1972, decision regarding pes 
planus was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 20.1403(a); see also Russell, supra.  

II.	CUE in the March 3, 1972 Board Decision Denying 
Service Connection for a Back Disorder

By the March 3, 1972 decision, the Board denied entitlement 
to service connection for back disorder finding that the 
condition was not etiologically related to his service-
connected foot disorders, and that the evidence of record 
failed to establish "a reasonable probability of a cause-
and-effect relationship" between the veteran's service-
connected foot disabilities and his back disorder.  On 
review, it is clear that the March 1972 Board decision failed 
to discuss, or even mention, the January 1971 VA examiner's 
medical opinion finding a connection between the veteran's 
back complaints and his foot disorders.  This failure to 
consider evidence favorable to the veteran's claim for 
secondary service connection for a back disorder was clear 
and unmistakable error.  Had this error not been made, it 
would have manifestly changed the outcome of the claim.      

We note the veteran specifically asserted that his back 
problems were due to his service-connected disorders of the 
feet.  VA arranged for an examination to address this 
contention.  On VA examination in January 1971 the diagnoses 
included three foot problems: pes planus (not service-
connected), hammertoes (service-connected), and plantar 
callosities (a symptom evaluated as part of service-connected 
residuals of plantar warts); and two back problems:  lumbar 
scoliosis (which did not appear to be causing any complaints) 
and lumbosacral strain (which was objectively symptomatic).  
The VA examiner also provided a medical opinion indicating 
that the veteran's "foot condition" was an "etiological 
factor in his present back complaints".  This opinion is 
clearly competent medical evidence that the veteran's back 
complaints (which the examiner related to the veteran's 
lumbosacral strain and not to his scoliosis) were related to 
his foot condition.  This opinion is uncontroverted by any 
other medical evidence of record on file at the time of the 
March 1972 decision.  It should have been thoroughly 
discussed by the Board in March 1972, and it was not.  While 
it is troubling that the opinion did not isolate only the 
veteran's service-connected foot disorders as causative of 
the back complaints, the Board is satisfied that the January 
1971 opinion indicated the veteran's back problem was shown 
to be at least in part related to the veteran's service-
connected foot disorders.       

Here the correct facts, as they were known at the time, were 
not addressed by the Board in 1972.  This is CUE warranting 
revision of that Board decision.  Had it not been made, it 
would have manifestly changed the outcome.  The Board 
observes that the January 1971 VA medical opinion favors the 
veteran's claim and reiterates that there was no record of 
any competent medical evidence to the contrary at the time of 
the March 1972 decision.  For these reasons, the Board's 1972 
conclusion that the veteran's back disorder was not related 
to service or a service-connected foot disorder has no 
medical support.  Conversely, the state of the evidence at 
that time was undebatable in terms of showing that the 
veteran had met the criteria for the establishment of service 
connection on a secondary basis.  Therefore, the March 3, 
1972, Board decision was clearly and unmistakably erroneous 
in denying service connection for the back disorder.  

The veteran argues that the March 3, 1972, Board decision 
regarding the back disorder was based on CUE.  After 
considering the veteran's argument and the evidence of record 
in March 1972, the Board finds that the veteran has raised a 
valid claim of CUE in the March 3, 1972, Board decision.  In 
that regard, the Board notes that the facts as they were 
known at that time were not addressed, and that the error was 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1403 (2005).  In this case, had the Board applied the 
proper law and regulations and considered all evidence in 
evaluating the veteran's claim in 1972, there is no question 
that the evidence was sufficient to support a grant of 
service connection.  All the elements needed to grant service 
connection were present in 1972, and the denial of the claim 
was clearly erroneous.  

Accordingly, the Board finds that the March 3, 1972, Board 
decision was clearly and unmistakably erroneous in denying 
service connection for the veteran's back problems as 
secondary to his service-connected foot problems.  Service 
connection is granted for this condition as of the date of 
receipt of the claim, July 6, 1970.  


ORDER

The motion that a March 6, 1972 Board decision that denied 
service connection for pes planus should be revised or 
reversed on the grounds of CUE is denied.

As the March 3, 1972, Board decision that denied service 
connection for a back disorder was clearly and unmistakably 
erroneous, the appellant's motion is granted and entitlement 
to service connection for back disorder as secondary to 
service-connected foot disorders is hereby granted as of the 
date of receipt of the claim, July 6, 1970, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.  


                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



